Name: 98/590/EC: Commission Decision of 13 October 1998 concerning an extension of the maximum period foreseen for the notification of slaughter of bovine animals to the national Swedish database (notified under document number C(1998) 2865) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: food technology;  Europe;  agri-foodstuffs;  information technology and data processing;  means of agricultural production
 Date Published: 1998-10-21

 Avis juridique important|31998D059098/590/EC: Commission Decision of 13 October 1998 concerning an extension of the maximum period foreseen for the notification of slaughter of bovine animals to the national Swedish database (notified under document number C(1998) 2865) (Text with EEA relevance) Official Journal L 283 , 21/10/1998 P. 0025 - 0025COMMISSION DECISION of 13 October 1998 concerning an extension of the maximum period foreseen for the notification of slaughter of bovine animals to the national Swedish database (notified under document number C(1998) 2865) (Text with EEA relevance) (98/590/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (1), and in particular the second indent of Article 7(1) thereof,Having regard to the request submitted by Sweden,Whereas Sweden has requested an extension to six weeks of the maximum period laid down, for notification of slaughter from slaughterhouses to its national database, due to specific practical difficulties;Whereas it is justified to take account of Sweden's request for an interim period, provided that the extension of the maximum period for notification does not affect the quality of information provided by the Swedish database;Whereas the present Decision should be without prejudice to the decisions to be adopted regarding the fully operational character of the national databases;Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee for the European Agricultural Guidance and Guarantee Fund,HAS ADOPTED THIS DECISION:Article 1 Sweden may, until 1 January 2000, extend to six weeks the maximum period laid down by the second indent of Article 7(1) of Regulation (EC) No 820/97 for notification of slaughter of bovine animals from slaughterhouses to the national database.This extension shall not affect the quality of information provided by the Swedish database.Article 2 This Decision is addressed to the Member States.Done at Brussels, 13 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 117, 7. 5. 1997, p. 1.